IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Pamela Kolega,                            :
                               Petitioner :
                                          :
      v.                                  :
                                          :
State Civil Service Commission            :
(Department of Education),                :
                               Respondent :      No. 2056 C.D. 2014


                                    ORDER


            NOW, December 1, 2015, having considered petitioner’s application for

reargument and reconsideration and respondent’s response thereto, the application is

denied.




                                           DAN PELLEGRINI,
                                           President Judge